                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF WISCONSIN


ERNESTO RIVERA,

            Plaintiff,

      v.                                           Case No. 19-CV-264

WILLIAM B. KELLEY,


            Defendant.


                                     ORDER


      The Prison Litigation Reform Act (PLRA) applies to this case because plaintiff

Ernesto Rivera was incarcerated when he filed his complaint. Under the PLRA, “No

action shall be brought with respect to prison conditions under section 1983 of this

title, or any other Federal law, by a prisoner confined in any jail, prison or other

correctional facility until such administrative remedies as are available are

exhausted.” 42 U.S.C. § 1997e(a).

      According to the Supreme Court, exhaustion of administrative remedies must

be done “properly” because “no adjudicative system can function effectively without

imposing some orderly structure on the course of its proceedings.” Woodford v. Ngo,

548 U.S. 81, 90-91 (2006). To properly exhaust administrative remedies, prisoners

must file their inmate complaints and appeals in the place, at the time, and in the
manner that the institution’s administrative rules require. Pozo v. McCaughtry, 286

F.3d 1022, 1025 (7th Cir. 2002).

      However, a prisoner is not required to exhaust the administrative remedies if

those remedies are not “available.” Kaba v. Stepp, 458 F.3d 678, 684 (7th Cir. 2006).

Administrative remedies will be deemed “unavailable” when prison officials do not

respond to a properly filed inmate complaint or when they prevent a prisoner from

exhausting through affirmative misconduct, such as denying a prisoner necessary

forms, destroying a prisoner’s submissions, or requiring steps not mandated by

regulation or rule. See Smith v. Buss, F. App’x 253, 255 (7th Cir. 2010); Pavey v.

Conley, 544 F.3d 739, 742 (7th Cir. 2008); Kaba, 458 F.3d at 684; Dale v. Lappin, 376

F.3d 739, 742 (7th Cir. 2004); Strong v. David, 297 F.3d 646, 649-50 (7th Cir. 2002).

      On April 12, 2019, defendant Dr. William Kelley moved for summary judgment

on the basis that Rivera did not exhaust the available administrative remedies before

he initiated this case. Dr. Kelley asserts that Rivera failed to timely file an inmate

complaint that complied with the DOC’s rules. (ECF No. 12 at 5.) He asserts that the

incident at issue occurred on June 27, 2018; however, Rivera did not file his inmate

complaint until twenty days later on July 17, 2018. (Id.)

      Rivera disputes Dr. Kelley’s characterization. He explains that he submitted

his first inmate complaint on July 2, 2018, five days after the incident at issue. (ECF

No. 17-1 at 1.) On July 10, 2018, the inmate complaint examiner sent Rivera two

letters explaining that she would not accept his submission. (Id. at 5-6.) One of the

letters told Rivera to first contact the health services unit manager in an attempt to

                                          2
informally resolve the issue. The other letter explained to Rivera that he had

submitted his inmate complaint on an outdated form; the correct form was enclosed

with the letter.

      That same day, Rivera submitted an interview request form to the health

services unit manager in an attempt to informally resolve his issue. (ECF No. 17-1 at

8-9.) Rivera received a response on July 16, 2018. (Id. at 9.) The next day, on July 17,

2018, Rivera submitted a second inmate complaint on the correct form. (Id. at 11.)

The inmate complaint examiner rejected Rivera’s second inmate complaint on July

23, 2018, because Rivera submitted it more than fourteen days after the occurrence

giving rise to the complaint. (Id. at 16.)

      Wis. Admin. Code § DOC 310.10 outlines the procedures by which inmate

complaint examiners review and process inmate complaints. Wis. Admin. Code § DOC

310.10(5) allows an inmate complaint examiner to return an inmate complaint to an

inmate if the inmate fails to satisfy certain requirements, including failing to attempt

to informally resolve the issue before filing his complaint or failing to use the correct

complaint form. See Wis. Admin. Code § DOC 310.10(5); 310.07(1); 310.07(3)(a). If a

complaint examiner returns an inmate complaint for one of those reasons, the inmate

“shall be given one opportunity to correct and resubmit [the] returned complaint.”

Wis. Admin. Code § DOC 310.10(5). Inmates are allowed ten days to submit a

corrected inmate complaint. Id.

      The inmate complaint examiner returned Rivera’s first inmate complaint on

July 10, 2018. (ECF No. 17-1 at 5-6.) Seven days later, on July 17, 2018, Rivera

                                             3
submitted his second inmate complaint. (Id. at 11.) Rivera’s second inmate complaint

corrected the problems the inmate complaint examiner identified in her two return

letters. Because Rivera filed his second inmate complaint within ten days of receiving

the inmate complaint examiner’s return letters, there was no basis for her to reject

Rivera’s second inmate complaint as untimely. See Wis. Admin. Code § DOC

310.10(5). “Prison officials may not take unfair advantage of the exhaustion

requirement, and a remedy becomes unavailable if prison employees do not respond

to a properly filed grievance . . . .” Kaba, 458 F.3d at 684 (citations and internal

quotations omitted).

      Accordingly, the court finds that the administrative remedies were unavailable

to Rivera and will deny the defendant’s motion for summary judgment on exhaustion

grounds.

      IT IS THEREFORE ORDERED that the defendant’s motion for summary

judgment (ECF No. 11) is DENIED.

      Dated in Milwaukee, Wisconsin this 26th day of June, 2019.

                                              BY THE COURT:

                                              s/Nancy Joseph
                                              _______________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________




                                              NANCY JOSEPH
                                              United States Magistrate Judge




                                          4
